United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    __________

                                    No. 11-3374
                                    __________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Anthony Eugene Hollins,                  *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 18, 2012
                                 Filed: July 16, 2012

                                    ___________

Before MURPHY, BENTON, and SHEPHERD, Circuit Judges.
                           ___________

BENTON, Circuit Judge.

       Anthony Eugene Hollins was arrested for possessing a firearm in violation of
18 U.S.C. § 922(g)(1). He moved to suppress the firearm obtained from the vehicle
he was riding in. The district court1 denied the motion. Hollins pled guilty, reserving
the right to appeal the denial of his motion. Having jurisdiction under 28 U.S.C. §
1291, this court affirms.



      1
       The Honorable Laurie Smith Camp, Chief Judge, United States District
Judge for the District of Nebraska.
       On July 31, 2010, Hollins was a passenger in an SUV that had no license plates.
Omaha police spotted the SUV, noticed the lack of license plates, stopped the vehicle,
and shined a spotlight on it. Approaching the SUV, an officer saw what appeared to
be a valid “In Transit” sticker, although he did not then verify its expiration date. In
Nebraska, an In Transit sticker may replace a license plate for 30 days after the
purchase of a vehicle. Neb. Rev. Stat. § 60-376 (2010). The officer’s experience
with phony In Transit stickers had taught him to verify them, so he asked the driver
for his license, insurance card, and registration.

       The driver could not produce a driver’s license. The driver told the officer his
information, handing him his registration. The officer returned to his vehicle to verify
whether the driver had a license. Discovering that the driver’s license was suspended,
and there were two outstanding arrest warrants, the officer arrested the driver. The
driver released the SUV to Hollins, so another officer checked whether he had a valid
driver’s license. Hollins, unfortunately, did not.

       Before impounding the vehicle, the officers conducted an inventory search,
finding a .380 pistol underneath the center console. Hollins, a previously convicted
felon, was arrested.

       Hollins moved to suppress the firearm, arguing that because the SUV had a
valid In Transit sticker, the officer lacked probable cause or reasonable suspicion to
stop the SUV. Further, Hollins argued that, even if the officer was reasonably
mistaken in believing there was a traffic violation, any reasonable suspicion vanished
when the officer saw the In Transit sticker. After then, Hollins reasoned, continuing
the stop violated Terry v. Ohio, 392 U.S. 1 (1968), and all the evidence should be
suppressed. Hollins renews these arguments on appeal.




                                          -2-
       In an appeal from a district court’s denial of a motion to suppress evidence, this
court reviews factual findings for clear error, and questions of constitutional law de
novo. United States v. Dembry, 535 F.3d 798, 800 (8th Cir. 2008).

        The Fourth Amendment prohibits “unreasonable searches and seizures.” “A
traffic stop constitutes a seizure of [a] vehicle’s occupants, including any passengers.”
United States v. Sanchez, 572 F.3d 475, 478 (8th Cir. 2009), citing Brendlin v.
California, 551 U.S. 249, 255-57 (2007). A traffic stop “must be supported by
reasonable suspicion or probable cause.” United States v. Houston, 548 F.3d 1151,
1153 (8th Cir. 2008). “A law enforcement officer has reasonable suspicion when the
officer is aware of ‘particularized, objective facts which, taken together with rational
inferences from those facts, reasonably warrant suspicion that a crime is being
committed.’” Id. “Any traffic violation, however minor, provides probable cause for
a traffic stop.” United States v. Wright, 512 F.3d 466, 471 (8th Cir. 2008) (citation
and internal quotes omitted). “The determination of whether probable cause,” or
reasonable suspicion, “existed is not to be made with the vision of hindsight, but
instead by looking to what the officer reasonably knew at the time.” See United
States v. Sanders, 196 F.3d 910, 913 (8th Cir. 1999). Even an officer’s incomplete
initial observations may give reasonable suspicion for a traffic stop. United States v.
Smart, 393 F.3d 767, 770-71 (8th Cir. 2005). Mistakes of law or fact, if objectively
reasonable, may still justify a valid stop. Id.

       When the officers initially observed and stopped the SUV, it did not bear
license plates, and they could not see the In Transit sticker. Vehicles without license
plates or In Transit stickers are illegal in Nebraska. Neb. Rev. Stat. § 60-399 (2010)
(“[N]o person shall operate . . . a motor vehicle . . . on the highways unless such motor
vehicle or trailer has displayed the proper number of plates as required by the Motor
Vehicle Registration Act.”); § 60-376 (substituting a valid In Transit sticker for the
license plate requirement for newly purchased vehicles). Although the officers were
mistaken about the SUV’s registration status, their actions were objectively reasonable

                                          -3-
because they could not then see the In Transit sticker. The officers had a reasonable
suspicion for a traffic stop.

          Nevertheless,“[a] constitutionally permissible traffic stop can become unlawful
. . . ‘if it is prolonged beyond the time reasonably required to complete’ its purpose.”
United States v. Peralez, 526 F.3d 1115, 1119 (8th Cir. 2005), citing Illinois v.
Caballes, 543 U.S. 405, 407 (2005). Hollins argues that once the officer saw the
sticker (while approaching the SUV), the reasonable suspicion for the stop vanished,
and the officer could not continue to detain the SUV’s occupants. See United States
v. Watts, 7 F.3d 122, 126 (8th Cir. 1993).

        In the United States v. Clayborn, 339 F.3d 700 (8th Cir. 2003), a detective
stopped a defendant for driving without license plates. Id. at 701. The detective did
not see the temporary tag on the vehicle as he approached, but the defendant
immediately told the officer that the tag was displayed on the rear window. Id. Even
after being told of the tag, the officer requested the defendant’s registration papers,
insurance card, and driver’s license. Id. Discovering that the defendant was driving
with a suspended license, the detective arrested him. Id. The subsequent search of
the car found a loaded 9 mm pistol, live rounds of ammunition, and several packages
of marijuana. Id. The defendant moved to suppress, arguing that the detective should
never have asked for his license because the traffic stop ended when the detective
knew that he had a temporary tag. Id. This court disagreed, holding that the
detective’s request for registration papers and identification “was reasonably related
to confirming the vehicle’s registration status and explaining the lack of plates.” Id.
at 702. This court has “consistently held that ‘[a] reasonable investigation following
a justifiable traffic stop may include asking for the driver’s license and registration.”
Id. at 702, quoting United States v. Allegree, 175 F.3d 648, 650 (8th Cir. 1999)
(alteration in original); see also United States v. Smart, 393 F.3d 767, 771 (8th Cir.
2005); United States v. Dexter, 165 F.3d 1120, 1126 (7th Cir. 1999) (“Asking for a
vehicle’s registration papers is clearly a legitimate way to verify a vehicle’s

                                          -4-
registration status.”). Hollins does not provide any direct authority to support his
argument, instead relying on three state court cases and United States v. McSwain, 29
F.3d 558 (10th Cir. 1994). See also State v. Childs, 495 N.W.2d 475, 481-82 (Neb.
1993); State v. Chatton, 463 N.E.2d 1237, 1240-41 (Ohio 1984), superseded by
statute as recognized in United States v. Elmore, 304 F.3d 557, 561 n.1 (6th Cir.
2002); State v. Farley, 775 P.2d 835, 846 (Or. 1989) (basing its holding solely on
Oregon statute). None of these cases is persuasive in light of this court’s direct
authority.

        Here, the officer did not see any plates or stickers, so he stopped Hollins’
vehicle. Only after shining his spotlight, exiting his car, and approaching the SUV did
he see the In Transit sticker. Even then, it was not immediately verifiable as a valid
sticker. The officer did not see its expiration date, and his experience taught him that
even facially valid stickers are not legally valid (since illegally sold and distributed
In Transit stickers are relatively common). He then conducted a reasonable
investigation by requesting the driver’s license, insurance card, and registration. The
initial traffic stop and the officer’s limited inquiry—which led to the search and
Hollins’ arrest—were constitutionally valid.

      The judgment of the district court is affirmed.
                          _______________________




                                          -5-